Title: To James Madison from Thomas Leiper, 5 May 1809
From: Leiper, Thomas
To: Madison, James


Dear Sir
Philada. May 5th. 1809
General Michael Bright certainly acted against Law when he obeyed the orders of Governor Snyder but at the same time the General did believe he had no discretionary powers but to act as he was ordered. The Grand Jury to my knowledge sixteen out of the nin[e]teen found the Bill and the sixteen were astonished at the three when they pronunced the Bill not true. Their are none who justify the Governor but those in office or expect to be but this can be accounted for as he has the power of turning out at pleasure. But Altho’ nine tenth of the thinking men are of the opinion the sentence against General Bright and those under his command is perfectly correct yet notwithstanding nothing would give us all more pleasure and satisfaction than to see your Pardon extended to those men. I am with the highest esteem & respect Dear Sir Your most Obedient Servant
Thomas Leiper
